

113 HR 4729 IH: Andrew J. Young Safeguarding the Mississippi River Together Act
U.S. House of Representatives
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4729IN THE HOUSE OF REPRESENTATIVESJuly 27, 2021Mr. Thompson of Mississippi introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Water Resources Reform and Development Act of 2014 to allow the Administrator of the Environmental Protection Agency, the Secretary of the Department of the Interior and other agencies to provide grants, assistance, studies, Federal coordination, and essential restoration and protection of the Mississippi River Corridor for the purpose of sustaining critical environmental services and the major U.S. economies that depend on them and for other purposes.1.Short title This Act may be cited as the Andrew J. Young Safeguarding the Mississippi River Together Act or the Andrew J. Young SMRT Act or Andy’s Mississippi River Bill or Andy’s Bill.2.Establishing a comprehensive Mississippi River program to protect and sustain the Mississippi River main stemTitle IV of the Water Resources Reform and Development Act of 2014 (128 Stat. 1308; Public Law 113–121; 33 U.S.C. 605a) is amended, after section 4002, by inserting at the following:4002A.National Mississippi river program(a)General authority(1)In generalThe Administrator of the Environmental Protection Agency (EPA) in close coordination and cooperation with the Secretary of the Department of Interior (Interior), and in consultation with the Department of Transportation, the Department of Agriculture, and the U.S. Army Corps of Engineers may enter into agreements with an eligible State or division of local government to develop a National Mississippi River Program Office, provide grants, assistance, studies, coordination, and essential restoration and protection of the Mississippi River Corridor for the purposes of—(A)sustaining essential environmental services;(B)maintaining the ecological integrity, health, and biodiversity of Federal land as well as lands managed under Federal programs;(C)protecting critical national infrastructure, habitat, fish and wildlife resources; and(D)supporting the major US economies that depend on the Mississippi River.(2)Disposition(A)FindingsThe Administrator in close coordination with the Secretary of Interior may carry out any project identified pursuant to this act in accordance with the priorities set-forth in the findings identified by Congress as the following:(i)In 1986, Congress designated the Mississippi River System as both a nationally significant ecosystem and navigation system—the only inland river system to receive such a designation.(ii)The Mississippi River moves 47 percent of the nation’s inland waterway commerce totaling approximately 500 million tons of cargo each year making possible America’s only trade surplus in agricultural commodities.(iii)The Mississippi River’s freshwater economy generates nearly $500 billion in annual revenue directly employing over 1.5 million people throughout the corridor providing drinking water supply to more than 20 million people in 50 cities.(iv)One in twelve people on Earth ingest commodities grown within the Mississippi River Basin.(v)The cities along the Mississippi River have a combined gross municipal product of nearly half a trillion U.S. dollars generated from major economic sectors including manufacturing, tourism, agriculture, energy production, commercial navigation, mineral extraction, commercial harvest of natural resources, biotechnology, and telecommunication services.(vi)The Mississippi River has the largest global trade footprint of any inland waterway in the western hemisphere giving it a significant stake in maintaining access to global commodity markets for the United States.(vii)Waterways and ports in the Mississippi River ten-State corridor move $164.6 billion in agricultural products to U.S. and foreign markets. 55 to 70 percent of all U.S. exported corn, soy, and wheat as well as 60 percent of America’s corn and soybean exports (40 percent of the nation’s total agricultural output) move on the Mississippi River.(viii)The Corridor has sustained over $50 billion in natural disaster impacts within the Mississippi River Valley since 2011 ($200 billion since 2005). On average over the last five years, disasters are costing the Mississippi River economy as a whole close to 3 percent annually.(ix)The Mississippi River Corridor has sustained over $50 billion in natural disaster impacts within the Mississippi River Valley since 2011 ($210 billion since 2005). On average over the last five years, disasters are costing the Mississippi River economy as a whole close to 3 percent annually.(x)Congress finds that recent disasters only exacerbate issues of equity, access, poverty, and disadvantage already uniquely acute through portions of the Mississippi River Corridor above and beyond other regions of the United States. Rural cities are more likely to be disadvantaged. Disadvantage is clustered and driven by historical context that requires overt and purposeful solutions. Disparities in the Mississippi River Corridor carry significant economic outcomes in terms of health, longevity, quality of life, and generational prosperity.(xi)Natural infrastructure can play a heightened role in cleaning and regulating water. Nature can move and manage more water more efficiently, to more benefit than built infrastructure; across the nation, inland wetlands provide an estimated $237 billion in water flow regulation services annually.(B)In generalThe Administrator in close coordination with the Secretary of Interior may carry out any project identified pursuant to paragraph (1) through subsection (e) in accordance with the criteria for projects carried out under one of the following authorities:(i)Section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330).(ii)33 U.S.C. 2201 et seq. Water Resources Development Act of 1990.(iii)Section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a).(iv)Section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577).(v)Section 104(a) of the River and Harbor Act of 1958 (33 U.S.C. 610(a)).(vi)Public Law 100–460; 42 U.S.C. 3121 note.(C)Federal leadership committeeIn order to begin a new era of shared Federal leadership with respect to the protection and restoration of the Mississippi River, a Federal Leadership Committee (Committee) for the Mississippi River shall be established under this section to oversee the development and coordination of programs and activities, including data management and reporting, of agencies participating in protection and restoration of the Mississippi River through the work of the National Mississippi River Program Office.(i)The Committee shall advise the development of strategies and program plans for the watershed and ecosystem of the Mississippi River and their implementation at a broad level as investigated, constructed, and implemented in detail by the National Mississippi River Program Office.(ii)The Committee shall be co-chaired by the Administrator of the EPA and the Secretary of the Interior or the Director of the U.S. Geological Survey (USGS), and vice chaired by the President of the Mississippi River Commission (MRC), or the President’s designee, and include senior representatives of the Department of Transportation, the Department of Agriculture, the U.S. Army Corps of Engineers, and such other agencies as determined by the Committee including the Chief of the Natural Resources Conservation Service and the Federal Emergency Management Agency. The Committee shall also include one member of the U.S. House of Representatives and the U.S. Senate who are Co-Chairs of the Mississippi River Caucus in their respective chambers, one additional member of the Congressional Black Caucus from a Mississippi River State (if CBC member is not available for a Mississippi River State, than a CBC member shall be chosen from a State within the Mississippi River Basin), one governor from a Mississippi River State and one of the Mayoral Co-Chairs of the Mississippi River Cities & Towns Initiative (MRCTI). Representatives serving on the Committee shall be officers of the United States with the exception of one governor and one mayor as afore mentioned.(iii)Within 9 months of enactment of this Act, the Committee shall prepare and publish a broad strategy for coordinated implementation of existing programs and projects to guide efforts to protect and restore the Mississippi River Main Stem Corridor for the purposes of—(I)reducing exposure to and impacts from disasters to critical national infrastructure and vulnerable and economically disadvantaged populations;(II)protecting sensitive and complex ecosystems, wildlife, habitat, and natural resources; and(III)sustaining and augmenting environmental services vital to the global commodity supply chain including reliable and stable flow levels, soil health, reduced erosion, sedimentation, and nutrient loading.(iv)The Committee’s broad strategy shall inform and create the basis for development of a Comprehensive Mississippi River Restoration Plan that will be assembled by the National Mississippi River Program Office.(b)Establishing a national mississippi river program office(1)AuthorityThe Administrator in close coordination with the Secretary of Interior shall plan, develop, and implement a central coordinating and organizing apparatus for the purposes of carrying out this Section. The Administrator in agreement and allowance with the Secretary of Interior shall carryout this section through close consultation with the Federal Leadership Committee of the Mississippi River as established in subsection (a)(2)(C).(2)PurposeThe National Mississippi River Program Office shall be established to construct a Comprehensive Mississippi River Restoration Plan outlined by the Federal Leadership Committee through the Committee’s broad strategy report as carried out by subsection (a)(2)(C); organize and manage the restoration, deployment, and sustainment of natural infrastructure at a massive scale throughout the Mississippi River Corridor in order to—(A)protect critical national infrastructure;(B)safeguard near-water communities;(C)reestablish the biodiversity of the North American mid-continent region;(D)increase the resilience and overall integrity of the environmental and hydrological services within the Mississippi River Corridor that make possible major economic activities such as manufacturing, tourism, outdoor recreation, agriculture, navigation, and disaster security; and(E)make more sustainable the critical economies that depend on the environmental services of the Mississippi River including but not limited to—(i)manufacturing—including drinking water production;(ii)tourism;(iii)outdoor recreation;(iv)agriculture;(v)navigation—integrity of the global commodity supply chain.(3)OrganizationThe National Mississippi River Program Office shall be managed by the Environmental Protection Agency through active and on-going advice and concurrence from the U.S. Department of Interior and be funded through the appropriations authorized under this Act obligated through a joint agreement between the U.S. EPA and the U.S. Department of Interior annual budgets respectively where applicable funds shall be allocated to Interior to carry-out scientific support of the Program Office and for other cooperative activities with the EPA in managing mandates included in this Act.(A)The National Mississippi River Program Office (Program Office) shall be organized into three broad divisions with appropriate expertise and staff assigned to each division including but not necessarily limited to—(i)Infrastructure Repair, Resilience and Adaptation (IRRA);(ii)Ecological Restoration and Environmental Service Integrity (ERESI); and(iii)Data Analysis and Subject Matter Investigations Directorate (DASMID).(B)The Program Office shall be led by a Chief Executive Officer with appropriate deputy officers as needed; and each Program Office division shall have a director appointed in close consultation with the Environmental Protection Agency, U.S. Department of Transportation, and the U.S. Army Corps of Engineers.(4)PrioritizationThe Administrator in close coordination with the Secretary of Interior shall prioritize the activities of the Program Office in participating States for projects that—(A)deploy, restore, expand, and/or augment natural infrastructure assets such as wetlands, marshes, forests, streams, natural catchment basins, freshwater estuaries, and riparian areas;(B)restore and/or increase the biodiversity and habitat of wildlife throughout the Mississippi River Corridor;(C)increase the disaster resilience of environmental services, critical national infrastructure, near-water communities, and the major economies dependent on the Mississippi River Corridor;(D)seek to monitor, study, understand, and expand knowledge of how the environmental assets of the Mississippi River Corridor function, support economic development, protect population centers, and sustain impacts from climate changes, nutrient loading, human-caused toxification, major storm events both in tear-term and long-term scales;(E)improve the water quality of the main stem Mississippi River including a decrease in errand nutrient load; and(F)ensure communities disproportionately vulnerable to disaster impacts, abject poverty, and historic lack of access including Native American Tribes and much of the Mississippi River Delta are given priority consideration and benefit of the services, resources, and capacity provided through this Act; and such consideration be made systemic throughout all operations and divisions of the National Mississippi River Program Office.(5)ProcedureIn carrying out subsection (b), the Administrator in close coordination with the Secretary of Interior shall engage in the following procedure to locate and develop the Program Office.(A)One hundred and twenty days after enactment of this Act, the Administrator shall establish a narrowly tailored temporary version of the Program Office in order to immediately assist and coordinate the early activities of the Administrator and the Federal Leadership Committee prescribed by subsection (d) until a more permanent version may be developed in the Mississippi River region.(B)The temporary Program Office shall continue to operate, develop, and expand as needed in the location specified by the Administrator while a more permanent regional location is established.(C)Six months after enactment of this Act, the Administrator shall invite proposals from the ten States bordering the Main Stem Mississippi River describing how each State would be best suited to host the Program Office.(D)The Administrator shall request details from each eligible State on what resources that State can provide to the development of the Program Office and how that State hosting the Program Office is in the best interest of carrying out the intent of this Act. Eligible States shall also include the following details:(i)State match of funding available to develop the Program Office up to the first five years of its operation.(ii)How the Mississippi River fits into that State’s plan(s) for the following:(I)Sustainable economic development.(II)Disaster resilience and mitigation.(III)Water quality monitoring strategy.(IV)Drought resilience.(V)Climate change reduction and adaptation.(VI)Natural resource protection and conservation.(VII)Habitat restoration and preservation.(VIII)Nutrient reduction strategy.(IX)Infrastructure renewal and replacement.(X)Land use and development in and around flood plain and backwater areas.(iii)Partnerships with the non-profit and private sectors that can assist the State, EPA, and Department of Interior in developing the Program Office and carrying out its mandate under this Act.(E)Multi-State ProposalsBecause the Mississippi River is a border for eight out of the ten eligible States, eligible States may partner in answering the Administrator’s request under the following provisions:(i)There shall be no limit to the number of States partnering in reply to this subsection.(ii)The physical location of the Program Office may reside in two or more States but sites must be positioned no more than two (2.0) lateral miles apart unless a majority of the space between sites is river and/or unoccupied floodplain, than the maximum distance shall be no more than five-and-a-half (5.5) lateral miles between any two sites of the office.(iii)State jurisdiction and matching funds must be coordinated and an ultimate State authority over the office coordinating resources and communication must be established in the proposal. A special services vehicle or other multi-State body may be assembled to provide this authority for the Administrator.(F)PriorityThe Administrator shall submit all State proposals to the Federal Leadership Committee to evaluate State proposals to host the Program Office using the following priorities in decreasing order of importance:(i)Mississippi River inclusion and jurisdiction in the State plans delineated in subsection (b)(5)(B)(ii).(ii)The inclusion of additional sustainability capacities including but not limited to affirmative answers to the following inquiries:(I)Is the proposed site(s) located within or directly accessible to a Mississippi River City’s downtown area, or contained within city limits in whole or in part?(II)Is the proposed facility or facilities for the Program Office a green building that is LEED certified at gold level or above?(III)Does the State proposal and site situation take into account adjacent or nearby Federal property?(IV)Is the proposed location adjacent to or near areas that can be used as demonstration sites for various Mississippi River Program activities involving resilience, adaptation, conservation, restoration, and/or natural infrastructure applications?(V)Does the State proposal stress priorities around low impact development strategies such as restoration of gray or brownfield sites, emphasis of alternative forms of transportation, proposed site is outside floodplain?(iii)A plan to work with Federal partners ensuring objectives of diversity, equity, and inclusion are achieved; specifically, plans to employ local and regional residents from historically disadvantaged groups, plans to support local businesses near the program office site, plans to create permeable spaces between the Federal facility and the community it occupies, and plans to provide ongoing and cumulative learning opportunities so residents of regional disadvantaged communities may contribute meaningfully to the program office.(iv)Multi-State proposal.(v)Partnerships especially with environmental justice organizations, historically Black colleges and universities, as well as minority opportunity and prosperity organizations.(G)States shall be given 6 months from publication of the request for proposals to submit a reply to the Administrator. In the event that no eligible State submits a reply timely under this section, then the Administrator shall select a State and site unilaterally using applicable portions of the above procedure.(H)The Program Office established 120 days after enactment of this Act shall continue to operate and develop where designated by the Administrator until such time a new office may be established within the Mississippi River Corridor.(6)OversightIn conducting oversight with respect to managing the Program Office established under this section, the Administrator—(A)shall—(i)periodically audit the funds and activities in accordance with procedures established by the Comptroller General of the United States; and(ii)not less frequently than once every two (2) years, review the projects and activities of the Program Office to determine its effectiveness in carrying out this Act; and(B)may, at any time—(i)make recommendations to the Program Office division directors and host State with respect to the administration of the Program Office; or(ii)require specific changes with respect to the Program Office in order to improve the effectiveness of activities established under this Act.(7)Any specific changes the Administrator deems a requirement must be coordinated and advised by the Department of Interior, U.S. Department of Transportation, and the U.S. Army Corps of Engineers where the subject matter duly falls under that agencies authority and/or expertise.(c)In generalThere shall be established a suite of grants and ongoing projects through this section to sustain the Mississippi River Corridor and carryout the intent created under this Act.(d)Comprehensive mississippi river restoration planNot later than two and a half (2.5) years after enactment of this Act, the Program Office in coordination with the Federal Leadership Committee shall develop a comprehensive Mississippi River restoration plan (Plan) to guide implementation of several projects under this subsection and subsection (c).(1)CoordinationThe restoration plan described in paragraph (d) shall, to the maximum extent practicable, consider and avoid duplication of any ongoing or planned actions of other Federal, State, and local agencies and nongovernmental organizations but instead seek to support, compliment, improve, and where appropriate absorb other efforts with specific reference to the Navigation and Ecosystem Sustainability Program (NESP), the Upper Mississippi River Restoration Program (UMRR), the Mississippi River and Tributaries Program (MR&T), the Wetland Reserve Program, the Resilience Revolving Loan Fund or STORM Act, and the private carbon reforestation program(s).(2)Strategic Interstate CoordinationRecognizing the Mississippi River acts as a border along eight of the ten State-corridor, to the maximum extent possible, projects under this subsection shall be carried-out through interstate cooperation and coordination with States, localities, and organizations partnering on both sides of the Mississippi River in carrying-out all activities permitted through this subsection.(3)PrioritizationThe restoration plan described in subsection (d) shall give priority to projects eligible under subsections (c) and (d) that will also improve water quality or quantity or use natural hydrological features and systems as well as non-structural solutions toward the following benefits:(A)sediment, erosion, and errand nutrient control;(B)protection of eroding shorelines;(C)ecosystem restoration, including restoration of submerged aquatic vegetation for the primary purpose of disaster resilience and environmental service restoration and augmentation;(D)protection of essential public works, critical national infrastructure, and the major economies that depend on the River;(E)restore the biodiversity of the Mississippi River Corridor;(F)sustain wildlife, habitat, and natural resource integrity;(G)set-back and reconfiguration of levees and floodwalls as well as pursuance of non-structural solutions;(H)increase and improvement of water quality monitoring capacity;(I)beneficial uses of dredged material;(J)protection of near-water communities especially those in historically disadvantaged neighborhoods and regions such as the delta; and(K)other related projects that may enhance the living resources of the Mississippi River Corridor.(4)ProcedureOnce completed the Program Office shall submit the Plan to the Federal Leadership Committee, EPA Administrator, and the Secretary of the Department of Interior to be released for public comment. The public comment period shall last no more than ninety (90) days in line with standard Department of Interior policies and procedures. Once the public comment period has elapsed, the Plan will enter final review and approval. No later than thirty days (30) after the public comment period has completed the Plan shall be placed into its final form and published. Once the Plan is approved, it shall be given to the Program Office to carry-out in accordance with the aims and priorities of this Act under the recommended timeline set-forth in the Plan itself for both implementation and scheduled updates with advice and coordination from the Federal Leadership Committee.(e)ProjectsThe Program Office shall establish, to the maximum extent possible, projects under this section throughout the Mississippi River Corridor that implement the Comprehensive Mississippi River Restoration Plan as well as projects that proceed apart and outside the Plan but meet the priorities and aims laid-out in subsections (a)(1) and (b)(4) of this section.(1)Projects on Federal LandA project carried out pursuant to the Plan described in subsection (d) that is located on Federal land shall be carried out at the expense of the Federal agency that owns the land on which the project will be a carried out.(2)Non-Federal ContributionsA Federal agency carrying out a project described in subsection (c) may accept contributions of funds from non-Federal entities to carry out that project.(3)Projects within the Comprehensive Mississippi River Corridor Restoration PlanThe Program Office shall identify and carry-out projects that implement and satisfy the aims of the Plan in such a manner that involves States, local governments, institutions of higher learning, non-profit organizations, and private sector stakeholders through the holding of annual or biannual (two instances a year) regional conferences. These conferences may be held in conjunction with other germane gatherings within the region such as those conducted by the U.S. Army Corps of Engineers, the UMRBA, or the MRCTI.(A)During these conferences, the Program Office shall share planned project designs and priority geographic sites of repetitive loss where a severe compelling human need exists. The Program Office shall elicit from participants official testimony on how to structure, prioritize, and implement projects in an efficient and timely manner.(B)The Program Office shall begin at least one new project a year for the first five years from the publishing of the Comprehensive Mississippi River Restoration Plan that works to implement the Plan as approved by the Committee.(4)Projects outside the Comprehensive Mississippi River Corridor Restoration Plan(A)Congress recognizes there will be an on-going need for projects that cannot be planned for, may arise out of emergency circumstances or developments, and/or may meet compelling needs congruent to this Act, but are best carried-out under the auspices of other organs of government or the private sector in part or entirely.(B)GrantsIn providing grants under this subsection, the Program Office shall conduct a transparent and competitive regional solicitation process to select eligible projects to receive grants under this subsection. This Act shall provide for extra-provisional projects through the following schedule of grants to States, local governments and non-profit organizations whom have a State or local government partner—(i)Infrastructure Repair, Resilience and Adaptation GrantCommunities who have vital built and/or natural infrastructure assets that require repair, restoration, and/or replacement due to repetitive loss events may apply to the Program Office for this grant.(I)PurposeThe purpose of the grant is to provide funds for resilience improvements through—(aa)competitive planning grants to enable communities to assess vulnerabilities to current and future weather events and natural disasters and changing conditions, including drought, and plan infrastructure improvements and emergency response strategies to address those vulnerabilities so that infrastructure can be built back more resilient and sustainable; (bb)competitive resilience improvement grants to protect infrastructure assets by making the assets more resilient to current and future weather events and natural disasters, such as severe storms, flooding, drought, levee and dam failures, wildfire, extreme weather, including extreme temperature, and earthquakes;(cc)natural infrastructure including regenerative agricultural lands designed to provide co-benefits such as natural flood storage that protect and enhance built assets while improving ecosystem conditions, including culverts that ensure adequate flows in rivers and estuarine systems;(dd)using build-back-better practices, this grant may used toward the acquisition of better or best technology as well as the installation and deployment of new infrastructure assets to improve older ones or their entire systems. This subsection also allows for the acquisition of property to expand natural infrastructure assets allowing them to perform at higher capacity providing protection for more severe events over a larger service area. Expansion of natural infrastructure for the purposes of this subsection may include the removal outdated built infrastructure such as dams that pose risk; and(ee)this grant is also designed to address both minority and disadvantaged community inclusion, access, and equity. Applicants under this subsection should provide structural guarantees that minority communities will be made part of the decision process through which grant funds are obligated and expended toward infrastructure.(II)EligibilityProject area must reside within a State or federally designated disaster area within the last 5 years of the time of application; Infrastructure asset or assets must have sustained a minimum of 30 percent loss from at least one of the disaster events stipulated in this subsection; in the event that an infrastructure system is the subject of the application than this subsection applies to the entire system in question.(III)DistributionGrant awards under subsection (e)(4)(B)(i) are direct allocations to States or local governments. Non-profit organizations may apply for grants under this subsection if their application includes a State or local government partner. All funds will be distributed directly to State or local governments who may then suballocate to non-profit partners. Sixty percent of all grants under this subsection must be allocated directly to local governments.(IV)Cost ShareThe Federal share of the cost of a project carried out using funds made available under paragraph (i) shall not exceed 80 percent of the total project cost. A locality may use Federal funds other than Federal funds made available under this subsection to meet the non-Federal cost share requirement for a project under this subsection.(ii)Sustainable Economic Development GrantCommunities and regions that have sustained significant repetitive loss over the past ten years from the date of application for this grant may seek relief through the Program Office pursuant to this subsection.(I)PurposeThe purpose of the grant is to provide funds for economic revitalization through—(aa)competitive economic planning grants to enable communities and regions to shift and/or expand their economies from environmentally costly industrial to clean manufacturing, service, global commodity supply chain movement and/or tourism as well as other low-impact economic development; and(bb)competitive economic improvement grants that include strategies to make a region’s economies more resilient and adaptive to increased and more persistent disaster events as well as shocks due to degradation of essential environmental services;(cc)the off-loading of major infrastructure assets from local governments to special service vehicles or private sector entities in such a way that ensures continued environmental health, natural resource protection, and ecological health of the region;(II)EligibilityApplying locality must have sustained an economic loss of at least 30 percent over the last ten years at the time of application to this grant.(III)DistributionGrant awards under subsection (e)(4)(B)(i) are direct allocations to States or local governments. Non-profit organizations may apply for grants under this subsection if their application includes a State or local government partner. All funds will be distributed directly to State or local governments who may then suballocate to non-profit partners. All grants under this subsection must be allocated directly to local governments.(IV)Cost ShareThe Federal share of the cost of a project carried out using funds made available under paragraph (ii) shall not exceed 50 percent of the total project cost. A locality may use Federal funds other than Federal funds made available under this subsection to meet the non-Federal cost share requirement for a project under this subsection.(V)StructureA community seeking relief under this subsection must demonstrate a restructuring of their economy through a pivot from a funding model to a financing model by providing the following structure to their application.(aa)Communities shall provide a strategic financing plan for their economy assessing their development needs demonstrating allocation of capital prioritized to fit those needs.(bb)Localities must strategically mobilize private capital by aligning the allocation processes to their development goals and gaps of their current economy in many sectors including, but not limited to infrastructure, health, education, and energy; this requires a critical collaboration effort.(cc)Local governments must demonstrate a priority for minority inclusion, access, and equity in applying for funds made available under subsection (e)(4)(B)(ii) and provide structural guarantees that minority communities will be made part of the decision process through grant funds are obligated and expended.(iii)State Sedimentation, Errand Nutrient & Regenerative Agriculture Assistance Grant (SSENRAAG)States that wish to pursue their nutrient reduction strategies more aggressively and have determined a compelling need to do so in compliment to and beyond what is called for through the Comprehensive Mississippi River Restoration Plan may apply to the Program Office for assistance.(I)PurposeThe purpose of the grant is to provide funds for States to achieve their nutrient reduction strategies through a truncated timeline with greater activity and urgency due to an emergency event such as a disaster, crisis, or unique opportunity/discovery through—(aa)competitive planning grants to enable States to achieve their enacted goals and timelines for reductions in phosphorus and nitrogen at a more impactful level and at a faster pace; (bb)competitive water quality improvement grants to protect the States’ fresh water resources that flow into the Mississippi River;(cc)innovative approach grants that implement new ways of achieving nutrient reduction goals such as, but not limited to nutrient trading regimes, establishment of investment funds to assist in the capitalization of best technology acquisition for water treatment facilities, deployment of on-field regenerative agriculture practices, and/or the capitalization of a new market credit to incentivize the production and sales of cover crops; and(dd)minority and disadvantaged farmers shall to receive priority consideration under this subsection where certain agricultural communities of color were purposefully positioned in places of significant disaster impact.(II)EligibilityOnly participating States may apply for this assistance and must do so in direct coordination with local governments that are included in the proposed service area of the grant.(III)DistributionGrant awards under subsection (e)(4)(B)(iii) are direct allocations to States with a minimum set-aside allocation for local governments included in the service area of the grant of not less than 20 percent.(IV)Cost ShareThe Federal share of the cost of a project carried out using funds made available under paragraph (i) shall not exceed 80 percent of the total project cost. A State may use Federal funds other than Federal funds made available under this subsection to meet the non-Federal cost share requirement for a project under this subsection.(5)Allocation, administration of fundsFunds distributed under subsection (e) must be used by States, local governments, and their partners for the purposes designated in subsection (d)(4)(B) with the stipulations and limitations contained in subsection (g) and subsection (h).(A)Allowances for Small CommunitiesThose communities directly adjacent to the Mississippi River Main Stem with populations below 10,000 shall be given administrative allowances in submitting their application(s) for assistance under this Act such that the Program Office shall offer technical assistance and guidance to communities implicated in this subsection in submitting a credible application. Minority and historically disadvantaged communities shall be given additional priority through this subsection especially those facing disproportionate impacts from environmental injustices committed by industrial processes.(B)Small Community Set-AsideThe Program Office shall set aside 5 percent of all available grant funds under subsection (e) for the sole purpose of awarding grants to small community applicants that fit the description stipulated in subsection (e)(5)(A).(f)In generalIn order to support the Comprehensive Mississippi River Restoration Plan and for other purposes, there shall be established a series of ongoing studies and investigations through this section to sustain the Mississippi River Corridor and carryout the intent created under this Act.(1)Mississippi River Corridor Economic ProfileOnce every 5 years after enactment of this Act, the Program Office shall complete an updated economic profile (profile) of the Mississippi River Corridor.(A)PurposeThis study is to develop a profile of the regional economic activity dependent upon the Mississippi Corridor from the headwaters region to the Gulf of Mexico.(B)FormThis report shall be an analysis of present economic activity including a treatment of recent economic trends. The ultimate objective of this report is to enhance understanding among government agencies, legislative bodies, private organizations, and individual citizens of the relative significance of key economic sectors in the Mississippi River Corridor, providing an information source for future river management decisions and an economic guiding document for the Comprehensive Mississippi River Restoration Plan.(i)The profile described in this subsection shall use the Lower Mississippi River Economic Profile developed by the Lower Mississippi River Conservation Committee (LMRCC) as a template including the economic sectors and degree of analysis mustered for the LMRCC document.(ii)The Program Office shall have the latitude to alter the LMRCC template as it sees fit in updating the profile including the addition and subtraction of major economic categories as well as geographic scope.(iii)The Program Office shall include a new category to track the economic impacts of the Comprehensive Mississippi River Restoration Plan and the subsequent project grants implemented through subsection (e) as they are implemented throughout the corridor. The Program Office shall decide the most appropriate time to institute this category.(iv)The Program Office shall pursue to the maximum extent possible an economic analysis of the environmental services and ecosystem valuation of the Mississippi River Corridor creating a compare-and-contrast analysis of those areas instituting sustainable design and resilience projects and those that do not with particular emphasis on climate mitigation strategies and deployment, restoration, expansion of natural infrastructure.(C)ProcedureThe Data Analysis and Subject Matter Investigations Directorate (DASMID) within the Program Office shall lead and manage the development, review, and release of the Profile. The DASMID shall determine the appropriate timeline to carry-out this procedure and shall—(i)present the profile in draft form to the Federal Leadership Committee for advice and review leading up to the five-year increment of updated publication of the Profile;(ii)create a reasonable opportunity for States, local governments, organizations, and institutions of higher learning to officially submit review and comment on drafts or final publication of the Profile;(iii)determine the most effective manner in which to organize the Profile within the priority of providing break-out economic analysis for each State so the profile can be of maximum utility to Congress in setting policy for the nation’s resources and waterways.(2)Watershed Monitoring NetworkUsing the USGS-developed MRCTI Mississippi River disaster information portal as an example and working directly with the U.S. Geological Survey Water Resources Program and the Natural Resources Conservation Service, the Program Office shall establish a water quality and flow monitoring network for the Mississippi River Corridor for the purposes of quantifying and evaluating the sources, transport, and trends of sediment, nutrients, as well as to determine the effectiveness of nutrient reduction practices corridor-wide, and for other water quality parameters such as river color(s) obtained from NASA images. In developing the monitoring network described in this subsection shall—(A)be advised and consulted by interstate water quality monitoring strategies for nutrient, sediment, and other water quality parameters where they exist as well as Mississippi River States’ monitoring of the implementation and performance of best management practices for reducing nutrient and sediment loading from nonpoint sources where such best practices can be determined from the 31 States of the Mississippi River Basin; and(B)expand from the Mississippi River Corridor to the entire Mississippi River Basin over time as resources and capacity allows in order to capture the major tributaries and their contribution of impacts to the Mississippi River Main Stem.(3)Disaster Resilience and Environmental Services ValuationWorking in close coordination and collaboration with the U.S. Army Corps of Engineers Mississippi Valley Division (Division), the Program Office shall provide data, research and investigation that offers valuation and economic impact of all the Division’s ecosystem restoration work in terms of disaster resilience and enhanced environmental services and such activity described in this subsection shall be made part of the Corps’ official project cost-benefit-analysis for all ecosystem restoration projects. Particular attention of the valuation shall be allocated to track and measure impacts and solutions for minority and historically disadvantaged communities throughout the study in such a manner as to determine how these vulnerable communities may garner more urgent and systemic benefits from ecosystem restoration and enhanced environmental services deployment.(4)Trust Fund Feasibility StudyIn close cooperation with the White House Office of Management and Budget, the Program Office shall conduct a study to determine the feasibility of establishing a multi-user-fee-supported trust fund for the Mississippi River’s ecological sustainability and built infrastructure integrity and repair. The study shall be reported to Congress three years after enactment of this Act. It is envisioned this Trust Fund would ensure the continued funding of Mississippi River Corridor environmental services that support the global commodity supply chain, navigation, manufacturing, drinking water supply, disaster resilience, and outdoor tourism and recreation.(A)PurposeThe Feasibility Study shall determine if a multi-user-fee-structure could be established for an impactful majority of private and public sector entities using the Mississippi River including but not limited to:(i)Agricultural commodity producers, distributors, and manufacturers.(ii)Navigation industry members.(iii)Outdoor recreation and tourism industry members.(iv)Food and beverage manufacturers.(v)Private entities using one hundred thousand or more gallons per day of Mississippi River surface water including public and quasi-government utilities.(vi)State governments that border the main stem Mississippi River from headwaters to the Gulf of Mexico.(B)FormThe study mandated in this subsection shall be structured to pursue the pervasive use of the Mississippi River and how the myriad of end-user interests may be accumulated and organized into a system through which the Mississippi River as one of the Nation’s most treasured and relied upon resources as well as all the activities of the Program Office are sustained into the future with less and less dependency on annual Federal appropriations.(C)ProcedureThe Program Office, upon completion of the study, shall co-present with the White House Office of Management and Budget, findings to the Federal Leadership Committee for advice and review before final publication and submission to Congress.(g)DefinitionsFor purposes of this section:(1)Mississippi River CorridorThe term Mississippi River Corridor shall mean the 246-county region along the Mississippi River Main Stem as delineated in the 2016 U.S. Fish and Wildlife Service Upper Mississippi River Economic Profile and the 2014 Lower Mississippi River Conservation Committee Lower Mississippi River Economic Profile.(2)Mississippi River StateThe term Mississippi River State shall mean any of the ten States that touch the main stem Mississippi River which includes from north to south Minnesota, Wisconsin, Iowa, Illinois, Missouri, Arkansas, Kentucky, Tennessee, Mississippi, and Louisiana.(3)Mississippi River Main StemThe term Mississippi River Main Stem shall mean the primary water channel that comprises the geographic norm of the Mississippi River flowing north to south from Lake Itasca to the Gulf of Mexico.(4)Mississippi River BasinThe term Mississippi River Basin shall mean the vast region of North America encompassing 31 States and two Canadian Provinces that drain in whole or in part into the Mississippi River Main Stem and subsequently into the Gulf of Mexico.(5)Eligible StateThe term eligible State shall mean the same as Mississippi River State for purposes of this Act.(6)Participating StateThe term Participating State shall mean any State within the Mississippi River Basin that has been licensed to enter into agreements under the provisions of this Act;(7)Local GovernmentThe term Local Government shall mean a subdivision of government within the United States that is either a county or mayor-led municipality as recognized under the laws of the State such a locality resides.(8)Critical National InfrastructureThe term Critical National Infrastructure shall mean built assets that make possible or contribute to interstate commerce, energy production, drinking water supply, the global commodity supply chain, downtown city centers or cores of counties or mayor-led municipalities.(9)Major EconomiesThe term Major Economies shall mean the top ten economic sectors in terms of revenue generated and jobs supported as averaged over the five-year period under study for an update to the Mississippi River Economic Profile as described in subsection (f)(1).(10)Extra-Provisional ProjectsThe term Extra-Provisional Projects shall mean those projects not called for within the Comprehensive Mississippi River Restoration Plan as described in subsection (e)(4)(B).(11)Disadvantaged CommunityThe term Disadvantaged Community shall mean those jurisdictions where not less than 15 percent of the population lives below the poverty line upon enactment of this Act and/or has met this threshold for at least half of the jurisdiction’s existence.(h)Program administrationThe Mississippi River Program shall be administered under the following provisions:(1)Audit and report(A)Audit requirementNot less frequently than every two years, each participating State shall conduct an audit of the grant funds and/or resources distributed to that State through provisions and relief offered under this Act.(B)ReportEach participating State shall submit to the Program Office a biennial report regarding the activities of the State under this section during the period covered by the report, including—(i)the result of any audit conducted by the State under subparagraph (A); and(ii)a review of the effectiveness of the grant funds allocated to the State with respect to—(I)the intended use of grant(s) allocated within the State; and(II)meeting the objectives described in subsection (e)(4).(2)RegulationsThe Program Office shall promulgate such guidance or regulations as may be necessary to carry out this section, including guidance or regulations that—(A)ensure that each participating State to which funds are allocated under subsections (b), (d), and (f) uses the funds as efficiently as possible;(B)reduce, to the maximum extent practicable, waste, fraud, and abuse with respect to the implementation of this Act;(C)ensure that subsection (e) is adhered in terms of projects awarded; and(D)require any party that receives funds directly or indirectly under this Act, including a participating State and a recipient of amounts from a grant, to use procedures with respect to the management of the funds that conform to generally accepted accounting standards.(3)NoncomplianceExcept as otherwise provided, if a participating State local government, or partner does not comply with subsection (e)(5), with respect to a grant, the Administrator shall reallocate the grant in accordance with this subsection. Reallocation of grant funds shall begin with a return of unspent grant funds due to noncompliance to the Program Office accompanied by an audit and report as directed in subsection (h)(1).(4)ExceptionThe Program Office may not reallocate any funds under subparagraph (A) to a participating State that triggered subsection (3) with respect to a grant made during the same fiscal year in which the funds to be reallocated were originally made available.(5)Allocation of remaining fundsAfter allocating amounts made available to carry out this section for a fiscal year in accordance with paragraph (3), the Administrator shall allocate any remaining amounts in the form of grants to the mayor-led municipality directly adjacent to the Mississippi River Main Stem with the smallest population in each of the ten eligible States.(6)Reservation of fundsThe Program Office shall reserve not more than 1.5 percent of the amount made available to carry out subsection (e) in a fiscal year—(A)for administrative costs incurred in carrying out this section;(B)to provide technical assistance to recipients of grants under this subsection (e); and(C)to enter into grant agreements with States, with the grant funds to be distributed—(i)according to criteria established by the Program Office; and(ii)for a purpose described in subsection (f).(7)Use of fundsAmounts deposited in a State through this Act, shall be used—(A)consistent with subsections (e) and (f), to provide financial assistance for an eligible State, local government, and non-profit organization partner;(B)as a source of revenue and security for activities designated under this Act, the proceeds of which shall be placed toward performance as stated in an applicable grant agreement; or(C)for the sale of bonds as security for payment of the principal and interest on revenue or general obligation bonds issued by the participating State to provide matching funds under subsection (e), if the proceeds from the sale of the bonds are deposited with the participating State.(8)PublicationEach participating State shall publish and periodically update a list of all projects receiving funding under this Act, which shall include—(A)the location of each project;(B)the type and amount of assistance provided for each project; and(C)the expected funding schedule and date of completion of each project.(i)Administrative and technical costsFor each fiscal year, a participating State may use the amount described in subparagraph (6) to—(1)pay the reasonable costs of administration of the programs under this section, including the recovery of reasonable costs incurred in establishing a project(s) funded through this Act;(2)provide appropriate oversight of projects authorized under this Act; and(3)provide technical assistance and outreach to recipients in the State of amounts under this section, including with respect to updating hazard mitigation plans and participating in the Community Rating System, in an amount that is not more than 5 percent of the funds made available to the State under this section.(j)Authorization of appropriationsThere are authorized to be appropriated $500,000,000 for each fiscal year beginning in 2022 and ending in 2027 toward the carrying out of this Act with the possibility of further authorizations beyond 2027..